


110 HR 2712 IH: United Nations Transparency,

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2712
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Ms. Ros-Lehtinen (for
			 herself, Mr. Boozman,
			 Mr. Burton of Indiana,
			 Mr. Chabot,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Flake,
			 Mr. Fortuño,
			 Mr. Mack, Mr. Manzullo, Mr.
			 McCaul of Texas, Mr.
			 McCotter, Mr. Smith of New
			 Jersey, Mr. Pence,
			 Mr. Poe, Mr. Rohrabacher, and Mr. Royce) introduced the following bill; which
			 was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To promote transparency, accountability, and reform
		  within the United Nations system, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis title may be cited
			 as the United Nations Transparency,
			 Accountability, and Reform Act of 2007.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Funding of the United Nations
					Sec. 101. Findings.
					Sec. 102. Apportionment of the United Nations regular budget on
				a voluntary basis.
					Sec. 103. Budget justification for United States Contributions
				to the regular budget of the United Nations.
					TITLE II—Transparency and Accountability for United States
				Contributions to the United Nations
					Sec. 201. Findings.
					Sec. 202. Definitions.
					Sec. 203. Establishment and management of the Office of the
				United States Inspector General for Contributions to the United Nations
				System.
					Sec. 204. Transparency for United States
				Contributions.
					Sec. 205. Authorization of appropriations.
					TITLE III—United States Policy at the United Nations
					Sec. 301. Annual publication.
					Sec. 302. Annual financial disclosure.
					Sec. 303. Policy with respect to expansion of the Security
				Council.
					Sec. 304. Access to reports and audits.
					Sec. 305. Waiver of immunity.
					Sec. 306. Terrorism and the United Nations.
					Sec. 307. Report on United Nations reform.
					Sec. 308. Report on United Nations personnel.
					Sec. 309. Limitations on United States Contributions to
				UNRWA.
					Sec. 310. United Nations treaty bodies.
					Sec. 311. Equality at the United Nations.
					Sec. 312. Anti-semitism and the United Nations.
					Sec. 313. Regional group inclusion of Israel.
					TITLE IV—United Nations Human Rights Council
					Sec. 401. Findings.
					Sec. 402. Human Rights Council membership and
				funding.
					TITLE V—International Atomic Energy Agency
					Sec. 501. International Atomic Energy Agency.
					Sec. 502. Sense of Congress regarding the Nuclear Security
				Action Plan of the IAEA.
					TITLE VI—Peacekeeping
					Sec. 601. Reform of United Nations peacekeeping
				operations.
					Sec. 602. Policy relating to reform of United Nations
				peacekeeping operations.
					Sec. 603. Certification.
				
			2.DefinitionsIn this act:
			(1)EmployeeThe
			 term employee means an individual who is employed in the general
			 services, professional staff, or senior management of the United Nations,
			 including contractors and consultants.
			(2)General
			 assemblyThe term General Assembly means the General
			 Assembly of the United Nations.
			(3)Member
			 stateThe term Member State means a Member State of
			 the United Nations. Such term is synonymous with the term
			 country.
			(4)SecretaryThe
			 term Secretary means the Secretary of State.
			(5)Secretary
			 generalThe term Secretary General means the
			 Secretary General of the United Nations.
			(6)Security
			 councilThe term Security Council means the Security
			 Council of the United Nations.
			(7)UNThe
			 term UN means the United Nations.
			(8)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committees on Appropriations, Foreign
			 Affairs, and Oversight and Government Reform of the House; and
				(B)the Committees on Appropriations, Foreign
			 Relations, Homeland Security and Governmental Affairs of the Senate.
				IFunding of the
			 United Nations
			101.FindingsThe Congress makes the following
			 findings:
				(1)According to the
			 White House Office of Management and Budget, the United States paid over
			 5,300,000,000 dollars into the United Nations system in 2005, significantly
			 more than was paid by any other nation.
				(2)Under current
			 rules and contribution levels, it is possible to assemble the two-thirds
			 majority needed for important UN budget votes with a group of countries that,
			 taken together, pay less than 1 percent of the total UN regular budget.
				(3)The disconnect
			 between contribution levels and management control creates significant perverse
			 incentives in terms of UN spending, transparency, and accountability.
				(4)The United Nations
			 system suffers from unacceptably high levels of waste, fraud, and abuse, which
			 seriously impair its ability to fulfill the lofty ideals of its
			 founding.
				(5)According to a
			 February 2007 Gallup Poll, 66 percent of Americans think that the United
			 Nations is doing a poor job, the UN’s lowest job-approval rating ever in the 54
			 years that those statistics have been kept. Research polling by another firm in
			 late 2006 found that 71 percent of Americans think that the UN is no
			 longer effective and needs to be significantly reformed, while 75
			 percent think that the UN needs to be held more
			 accountable..
				(6)Significant
			 improvements in UN transparency and accountability are necessary for improving
			 public perceptions of and American support for UN operations.
				(7)Because of their
			 need to justify future contributions from donors, voluntarily funded
			 organizations have more incentive to be responsive and efficient in their
			 operations than organizations funded by compulsory contributions that are not
			 tied to performance.
				(8)Article XVII of
			 the Charter of the United Nations, which states that [t]he expenses of
			 the Organization shall be borne by the Members as apportioned by the General
			 Assembly, leaves to the discretion of the General Assembly the basis of
			 apportionment, which could be done on the basis of voluntary pledges by Member
			 States.
				(9)Unlike U.S.
			 assessed contributions to the UN regular budget, which are statutorily capped
			 at 22 percent of the total, there is no cap on voluntary contributions.
				(10)The United
			 States, which contributes generously to international organizations whose
			 activities it recognizes as credible, worthwhile, and efficient, contributes
			 more than 22 percent of the budget of certain voluntarily funded UN Specialized
			 Agencies.
				102.Apportionment
			 of the United Nations regular budget on a voluntary basis
				(a)United States
			 Policy
					(1)It is the policy
			 of the United States to seek to shift the funding mechanism for the regular
			 budget of the United Nations from an assessed to a voluntary basis.
					(2)The President
			 shall direct the United States Permanent Representative to the United Nations
			 to use the voice, vote, and influence of the United States at the United
			 Nations to shift the funding mechanism for the regular budget of the United
			 Nations to a voluntary basis, and to make it a priority to build support for
			 such a transformational change among Member States, particularly key UN
			 donors;
					(b)Certification of
			 predominantly voluntary UN regular budget findingA certification
			 described in this section is a certification by the Secretary of State to the
			 Appropriate Congressional Committees that at least 80 percent of the total
			 regular budget of the United Nations is apportioned on a voluntary basis. Each
			 such certification shall be shall be effective for a period of no more than 1
			 year, and shall be promptly revoked by the Secretary, with notice to the
			 Appropriate Congressional Committees, if the underlying circumstances change so
			 as not to warrant such certification.
				(c)Withholding of
			 Nonvoluntary Contributions
					(1)Beginning 2 years after the effective date
			 of this act and notwithstanding any other provision of law, no funds may be
			 obligated or expended for a United States assessed contribution to the regular
			 budget of the United Nations in an amount greater than 50 percent of the United
			 States share of assessed contributions for the regular budget of the United
			 Nations unless there is in effect a certification by the Secretary, as
			 described in paragraph (b).
					(2)For a period of 3
			 years after appropriation, funds appropriated for use as a United States
			 contribution to the regular budget of the United Nations but withheld from
			 obligation and expenditure pursuant to paragraph (1) may be obligated and
			 expended for that purpose upon the certification described in paragraph (b).
			 After 3 years, in the absence of such certification, those funds shall revert
			 to the United States Treasury.
					103.Budget
			 justification for United States Contributions to the regular budget of the
			 United Nations
				(a)Detailed
			 ItemizationThe annual congressional budget justification shall
			 include a detailed itemized request in support of the contribution of the
			 United States to the regular budget of the United Nations.
				(b)Contents of
			 Detailed ItemizationThe detailed itemization required under
			 subsection (a) shall—
					(1)contain
			 information relating to the amounts requested in support of each of the various
			 sections and titles of the regular budget of the United Nations; and
					(2)compare the
			 amounts requested for the current year with the actual or estimated amounts
			 contributed by the United States in previous fiscal years for the same sections
			 and titles.
					(c)Adjustments and
			 NotificationIf the United Nations proposes an adjustment to its
			 regular assessed budget, the Secretary of State shall, at the time such
			 adjustment is presented to the Advisory Committee on Administrative and
			 Budgetary Questions (ACABQ), notify and consult with the appropriate
			 congressional committees.
				IITransparency and
			 Accountability for United States Contributions to the United Nations
			201.FindingsThe Congress makes the following
			 findings:
				(1)As underscored by
			 continuing revelations of waste, fraud, and abuse, oversight and accountability
			 mechanisms within the United Nations system remain significantly deficient,
			 despite decades of reform attempts, including those initiated by
			 Secretaries-General of the United Nations.
				(2)Notwithstanding
			 the personal intentions of any Secretary-General of the United Nations to
			 promote institutional transparency and accountability within the United Nations
			 System, the Secretary-General lacks the power to impose far reaching management
			 reforms without the concurrence of the General Assembly.
				(3)Groupings of
			 Member States whose voting power in the General Assembly significantly outpaces
			 their proportional contributions to the UN system, have repeatedly and
			 successfully defeated, delayed, and diluted various reform proposals that would
			 have enabled more detailed oversight and scrutiny of UN system operations and
			 expenditures.
				(4)To an unacceptable
			 degree, major donor states, including the United States, lack access to
			 reasonably detailed, reliable information that would allow them to determine
			 how their contributions have been spent by various UN system entities, further
			 contributing to the lack of accountability within the UN system.
				202.DefinitionsIn this title:
				(1)United nations
			 entityThe term United
			 Nations Entity means any UN agency, commission, conference, council,
			 court, department, forum, fund, institute, office, organization, partnership,
			 program, subsidiary body, tribunal, trust, university or academic body, related
			 organization or subsidiary body, wherever located, that flies the UN flag or is
			 authorized to use the UN logo, including but not limited to those UN affiliated
			 agencies and bodies identified as recipients of United States contributions
			 under section 1225(b)(3)(E) of the John Warner National Defense Authorization
			 Act for Fiscal Year 2007 (Public Law 109–364).
				(2)United nations
			 systemThe term United Nations System means the
			 aggregation of all United Nations Entities, as defined in paragraph (1).
				(3)United states
			 contributionThe term
			 United States Contribution means an assessed or voluntary
			 contribution, whether financial, in-kind, or otherwise, from the United States
			 federal government to a United Nations Entity, including contributions passed
			 through other entities for ultimate use by a United Nations Entity. United
			 States Contributions include, but are not limited to, those contributions
			 identified pursuant to section 1225(b)(3)(E) of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364).
				(4)Transparency
			 certificationThe term Transparency Certification
			 means an annual, written affirmation by the head or authorized designee of a
			 United Nations Entity that the Entity will cooperate with the Inspector
			 General, including by providing the Inspector General, upon request, with full
			 access to Oversight Information as defined in this title.
				(5)Oversight
			 informationThe term Oversight Information
			 includes—
					(A)internally and externally commissioned
			 audits, program reviews, performance reports, and evaluations;
					(B)financial statements, records, and billing
			 systems;
					(C)program budgets and program budget
			 implications, including revised estimates and reports produced by or provided
			 to the Secretary General and the Secretary General’s agents on budget related
			 matters;
					(D)operational plans, budgets, and budgetary
			 analyses for peacekeeping operations;
					(E)analyses and reports regarding the scale of
			 assessments;
					(F)databases and other data systems containing
			 financial or programmatic information;
					(G)documents or other records alleging or
			 involving improper use of resources, misconduct, mismanagement, or other
			 violations of rules and regulations applicable to the United Nations Entity;
			 and
					(H)other documentation relevant to the audit
			 and investigative work of the United States Inspector General for Contributions
			 to the United Nations System.
					203.Establishment
			 and management of the Office of the United States Inspector General for
			 Contributions to the United Nations System
				(a)PurposeThe
			 purpose of this section is to make possible the independent and objective
			 conduct of audits and investigations relating to United States Contributions to
			 the United Nations System and the use of those contributions by United Nations
			 Entities, in an effort to eliminate and deter waste, fraud, and abuse in the
			 use of those contributions, and thereby to contribute to the development of
			 greater transparency, accountability, and internal controls throughout the
			 United Nations System.
				(b)EstablishmentThere
			 is hereby established the Office of the United States Inspector General for
			 Contributions to the United Nations System.
				(c)Inspector
			 general
					(1)AppointmentThe
			 head of the Office of the United States Inspector General for Contributions to
			 the United Nations System is the Inspector General for Contributions to the
			 United Nations System, who shall be appointed by the President, by and with the
			 advice and consent of the Senate, on the basis of integrity and demonstrated
			 ability in accounting, auditing, financial analysis, law, management analysis,
			 public administration, or investigations.
					(2)NominationThe
			 nomination of an individual as Inspector General shall be made not later than
			 30 days after the enactment of this Act.
					(3)RemovalThe
			 Inspector General may be removed from office by the President. The President
			 shall communicate the reasons for any such removal to both Houses of
			 Congress.
					(4)CompensationThe
			 annual rate of basic pay of the Inspector General shall be the annual rate of
			 basic pay provided for positions at level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code.
					(5)Relationship to
			 board
						(A)Except as provided
			 in paragraph (B), the Inspector General shall report directly to and be under
			 the general supervision of, the Board of Directors created in paragraph
			 (d).
						(B)Neither the Board,
			 any officer of the Board, nor any officer of a federal department or agency
			 shall prevent or prohibit the Inspector General from initiating, carrying out,
			 or completing any audit or investigation.
						(6)Duties
						(A)It shall be the
			 duty of the Inspector General to conduct, supervise, and coordinate audits and
			 investigations of—
							(i)the
			 treatment, handling, expenditure, and use of United States Contributions by and
			 to United Nations Entities; and
							(ii)the
			 adequacy of accounting, oversight, and internal control mechanisms at United
			 Nations Entities that receive United States Contributions.
							(B)The Inspector
			 General shall establish, maintain, and oversee such systems, procedures, and
			 controls as the Inspector General considers appropriate to discharge the duty
			 under paragraph (A).
						(C)The Inspector
			 General shall carry out the duties specified in paragraphs (A) and (B) in
			 accordance with section 4(b)(1) of the Inspector General Act of 1978.
						(D)The Inspector
			 General shall collect and maintain current records regarding Transparency
			 Certifications by all United Nations Entities that receive United States
			 Contributions.
						(E)The Inspector
			 General shall keep the Board of Directors and the Congress fully and promptly
			 informed of how United Nations Entities are spending United States
			 Contributions by means of reports, testimony, and briefings.
						(F)Referrals
							(i)The
			 Inspector General shall promptly report to the U.S. Attorney General when
			 Inspector General has reasonable grounds to believe a U.S. federal criminal law
			 has been violated by a United Nations Entity or one of its employees,
			 contractors, or representatives.
							(ii)The
			 Inspector General shall promptly report, when appropriate, to the Secretary
			 General or the head of the appropriate United Nations Entity cases where the
			 Inspector General reasonably believes that mismanagement, misfeasance, or
			 malfeasance is likely to have taken place within a United Nations Entity and
			 disciplinary proceedings are likely justified.
							(7)Personnel,
			 facilities, and other resources
						(A)The Inspector
			 General may select, appoint, and employ such officers and employees as may be
			 necessary for carrying out the duties of the Inspector General.
						(B)The Inspector
			 General may obtain services as authorized by section 3109 of title 5, United
			 States Code, at daily rates not to exceed the equivalent rate prescribed for
			 grade GS–15 of the General Schedule by section 5332 of such title.
						(C)The Inspector
			 General may lease, purchase, or otherwise acquire, improve, and use such real
			 property wherever situated, as may be necessary for carrying out this
			 section.
						(D)To the extent and
			 in such amounts as may be provided in advance by appropriations Acts, the
			 Inspector General my enter into contracts and other arrangements for audits,
			 studies, analyses, and other services with public agencies and with private
			 persons, and make such payments as may be necessary to carry out the duties of
			 the Inspector General.
						(E)Upon request by the
			 Inspector General, the head of an agency may detail any employee of such agency
			 to the Office of the United States Inspector General for Contributions to the
			 United Nations System on a reimbursable basis. Any employee so detailed
			 remains, for the purpose of preserving such employee’s allowances, privileges,
			 rights, seniority, and other benefits, an employee of the agency from which
			 detailed.
						(8)Cooperation by
			 united states government entities
						(A)In carrying out
			 the duties, responsibilities, and authorities of the Inspector General under
			 this section, the Inspector General shall receive the cooperation of inspectors
			 general of other Federal Government agencies.
						(B)Upon request of
			 the Inspector General for information or assistance from any department,
			 agency, or other entity of the Federal Government, the head of such entity
			 shall, insofar as is practicable and not in contravention of any existing law,
			 furnish such information or assistance to the Inspector General, or an
			 authorized designee.
						(C)Whenever
			 information or assistance requested by the Inspector General is, in the
			 judgment of the Inspector General, unreasonably refused or not provided, the
			 Inspector General shall report the circumstances to the Board of Directors and
			 to the Appropriate Congressional Committees without delay.
						(9)Confirmation of
			 transparency by united nations entities
						(A)Prompt notice by
			 inspector generalWhenever information or assistance requested
			 from a United Nations Entity by the Inspector General pursuant to a
			 Transparency Certification is, in the opinion of the Inspector General,
			 unreasonably refused or not provided in a timely manner, the Inspector General
			 shall notify the Board of Directors, the head of that particular United Nations
			 Entity, and the Secretary General of the circumstances in writing, without
			 delay.
						(B)Notice of
			 complianceIf and when the information or assistance being sought
			 by the Inspector General in connection with a notification pursuant to
			 paragraph (A) is provided to the satisfaction of the Inspector General, the
			 Inspector General shall so notify in writing the United Nations Entity, the
			 Board of Directors, and the Appropriate Congressional Committees.
						(C)NoncomplianceIf
			 the information or assistance being sought by the Inspector General in
			 connection with a notification pursuant to paragraph (A) is not provided to the
			 satisfaction of the Inspector General within 90 days of that notification, then
			 the United Nations Entity that is the subject of the notification is deemed to
			 be noncompliant with its Transparency Certification, and the Inspector General
			 shall provide prompt, written notification of that fact to the Board of
			 Directors, Appropriate Congressional Committees, the head of that United
			 Nations Entity, the Secretary General, and any office or agency of the Federal
			 Government that has provided that United Nations Entity with any United States
			 Contribution during the prior 2 years.
						(D)Restoration of
			 complianceAfter the situation has been resolved to the
			 satisfaction of the Board of Directors, a finding of Transparency Certification
			 noncompliance pursuant to paragraph (B) may be reversed by an affirmative vote
			 of at least 5 of the 7 members of the Board of Directors. The Board shall
			 promptly provide notification of such restoration, along with a description of
			 the basis for the Board’s decision, to the Inspector General, Appropriate
			 Congressional Committees, the head of the affected United Nations Entity, the
			 Secretary General, and the head of any office or agency of the Federal
			 Government that has provided that United Nations Entity with any United States
			 Contribution during the prior 2 years.
						(E)Cost
			 reimbursementThe Inspector General may reimburse United Nations
			 Entities for the reasonable cost of providing to the Inspector General
			 information or assistance sought pursuant to a Transparency Certification for
			 the purpose of performing the duties described in paragraph (6).
						(10)Reports
						(A)Audit and
			 investigation reportsPromptly upon completion, the Inspector
			 General shall provide copies of each audit and investigation report completed
			 pursuant to paragraph (6) to the Board of Directors, the Appropriate
			 Congressional Committees, and, to the extent permissible under United States
			 law, the head of each United Nations Entity that is the subject of that
			 particular report.
						(B)Semiannual
			 reportsNot later than May 30, 2008, and semiannually thereafter,
			 the Inspector General shall submit to the Appropriate Congressional Committees
			 a report that, among other things—
							(i)meets the
			 requirements of section 5 of the Inspector General Act of 1978; and
							(ii)includes a list
			 of and detailed description of the circumstances surrounding any notification
			 of noncompliance issued pursuant to paragraph 9(C) during the covered
			 timeframe, and whether and when Board of Directors has reversed such finding of
			 noncompliance.
							(C)Prohibited
			 disclosuresNothing in this subsection shall be construed to
			 authorize the public disclosure of information that is—
							(i)specifically
			 prohibited from disclosure by any other provision of law;
							(ii)specifically
			 required by Executive order to be protected from disclosure in the interest of
			 national defense or national security or in the conduct of foreign affairs;
			 or
							(iii)a
			 part of an ongoing criminal investigation.
							(D)Privacy
			 protectionsThe Inspector General shall exempt from public
			 disclosure information received from a United Nations Entity or developed
			 during an audit or investigation that the Inspector General believes—
							(i)constitutes a
			 trade secret or privileged and confidential personal financial
			 information;
							(ii)accuses a
			 particular person of a crime;
							(iii)would, if
			 publicly disclosed, constitute a clearly unwarranted invasion of personal
			 privacy; and
							(iv)would compromise
			 an ongoing law enforcement investigation or judicial trial in the United
			 States.
							(E)PublicationSubject
			 only to the exceptions detailed in paragraphs (C) and (D), the Inspector
			 General shall promptly publish each report under this subsection on a publicly
			 available and searchable Internet website.
						(d)Board of
			 directors
					(1)EstablishmentThe
			 Office of the United States Inspector General for Contributions to the United
			 Nations System shall have a Board of Directors.
					(2)DutiesThe
			 Board shall receive information and reports of audits and investigations from
			 the Office and the Inspector General, provide general direction and supervision
			 to the Office and the Inspector General, and determine the restoration of
			 compliance by any United Nations Entity with its Transparency Certification
			 pursuant to paragraph 9(d).
					(3)MembershipThe
			 Board shall consist of the Secretary of State (or the Secretary’s designee),
			 the Secretary of Labor (or the Secretary’s designee), the Secretary of
			 Agriculture (or the Secretary’s designee), the Secretary of Defense (or the
			 Secretary’s designee), the Administrator of the Environmental Protection Agency
			 (or the Administrator’s designee), the Secretary of the Treasury (or the
			 Secretary’s designee), and the Director of the Office of Management and Budget
			 (or the Director’s designee).
					(4)ChairmanshipThe
			 Board shall be chaired by a board member, and the chairmanship shall rotate
			 among the member departments and agencies on an annual basis. The first chair
			 shall be the Director or designee from the Office of Management and
			 Budget.
					204.Transparency
			 for United States Contributions
				(a)Funding
			 prerequisitesNotwithstanding any other provision of law, no
			 funds made available for use as a United States Contribution to any United
			 Nations Entity may be obligated or expended if—
					(1)the intended
			 United Nations Entity recipient has not provided to the Inspector General
			 within the preceding year a Transparency Certification as defined in section
			 202(4); or
					(2)the intended
			 United Nations Entity recipient is noncompliant with its Transparency
			 Certification as described in section 203(c)(9)(C).
					(b)Treatment of
			 funds withheld for noncomplianceAt the conclusion of each fiscal
			 year, any funds that had been appropriated for use as a United States
			 Contribution to a United Nations Entity during that fiscal year, but could not
			 be obligated or expended because of the restrictions of paragraph 1, shall be
			 returned to the United States Treasury, and are not subject to reprogramming
			 for any other use. Any such funds returned to the Treasury shall not be
			 considered arrears to be repaid to any United Nations Entity.
				(c)Presidential
			 waiverThe President may waive the limitations of this subsection
			 with respect to a particular United States Contribution to a particular United
			 Nations Entity within a single fiscal year if the President determines that it
			 is required by the national security interests of the United States and
			 provides notification and explanation of that determination to the Appropriate
			 Congressional Committees.
				205.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out the
			 activities of this title, provided that such sums be not less than one half of
			 1 percent of the total amount of all assessed and voluntary contributions of
			 the United States Government to the United Nations and United Nations
			 affiliated agencies and related bodies during the prior fiscal year, as
			 identified pursuant to section 1225(b)(3)(E) of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364).
			IIIUnited States
			 Policy at the United Nations
			301.Annual
			 publicationThe President
			 shall direct the United States Permanent Representative to the United Nations
			 to use the voice, vote, and influence of the United States at the United
			 Nations to ensure the United Nations publishes annually, including on a
			 publicly searchable internet website, a list of all UN subsidiary bodies and
			 their functions, budgets, staff, and contributions, both voluntary and
			 assessed, sorted by donor.
			302.Annual
			 financial disclosureThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to implement a system for the required filing of individual
			 annual financial disclosure forms by each employee of the United Nations and
			 its specialized agencies, programs, and funds at the P–5 level and above, which
			 shall be made available to the Office of Internal Oversight Services and, upon
			 request, to Member States and their publics.
			303.Policy with
			 respect to expansion of the Security CouncilIt shall be the policy of the United States
			 to use the voice, vote, and influence of the United States at the United
			 Nations to oppose any proposals on expansion of the Security Council if such
			 expansion would—
				(1)diminish the
			 influence of the United States on the Security Council;
				(2)include veto
			 rights for any new members of the Security Council; or
				(3)undermine the
			 effectiveness of the Security Council.
				304.Access to
			 reports and auditsThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to ensure that Member States may, upon request, have access to
			 all reports and audits completed by the Board of External Auditors.
			305.Waiver of
			 immunityThe President shall
			 direct the United States Permanent Representative to the United Nations to use
			 the voice, vote, and influence of the United States at the United Nations to
			 ensure that the Secretary General exercises the right and duty of the Secretary
			 General under section 20 of the Convention on the Privileges and Immunities of
			 the United Nations to waive the immunity of any United Nations official in any
			 case in which such immunity would impede the course of justice. In exercising
			 such waiver, the Secretary General is urged to interpret the interests of the
			 United Nations as favoring the investigation or prosecution of a United Nations
			 official who is credibly under investigation for having committed a serious
			 criminal offense or who is credibly charged with a serious criminal
			 offense.
			306.Terrorism and
			 the United NationsThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to work toward adoption by the general assembly of—
				(1)a definition of terrorism that builds upon
			 the recommendations of the December 2004 report of the High-Level Panel on
			 Threats, Challenges, and Change, and includes as an essential component of such
			 definition any action that is intended to cause death or serious bodily harm to
			 civilians with the purpose of intimidating a population or compelling a
			 government or an international organization to do, or abstain from doing, any
			 act; and
				(2)a comprehensive convention on terrorism
			 that includes the definition described in paragraph (1).
				307.Report on
			 United Nations reform
				(a)In
			 GeneralNot later than 180 days after the date of the enactment
			 of this Act, and annually for each of the next 3 years, the Secretary shall
			 submit to the appropriate congressional committees a report on United Nations
			 reform.
				(b)ContentsThe
			 report required under paragraph (a) shall describe—
					(1)progress toward
			 the goal of shifting the funding for the United Nations Regular Budget to a
			 voluntary basis as identified in section 102 above, and a detailed description
			 of efforts and activities by United States diplomats and officials toward that
			 end;
					(2)progress toward
			 each of the policy goals identified in the prior sections of this Title, and a
			 detailed, goal-specific description of efforts and activities by United States
			 diplomats and officials toward those ends;
					(3)the status of the
			 implementation of management reforms within the United Nations and its
			 specialized agencies;
					(4)the number of
			 outputs, reports, or other mandates generated by General Assembly resolutions
			 that have been eliminated;
					(5)the progress of
			 the General Assembly to modernize and streamline the committee structure and
			 its specific recommendations on oversight and committee outputs, consistent
			 with the March 2005 report of the Secretary General entitled In larger
			 freedom: towards development, security and human rights for all;
					(6)the status of the
			 review by the General Assembly of all mandates older than 5 years and how
			 resources have been redirected to new challenges, consistent with such March
			 2005 report of the Secretary General;
					(7)the continued
			 utility and relevance of the Economic and Financial Committee and the Social,
			 Humanitarian, and Cultural Committee, in light of the duplicative agendas of
			 those committees and the Economic and Social Council; and
					(8)whether the United
			 Nations or any of its specialized agencies has contracted with any party
			 included on the Lists of Parties Excluded from Federal Procurement and
			 Nonprocurement Programs.
					308.Report on
			 United Nations personnel
				(a)In
			 GeneralNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of State shall submit to the appropriate congressional
			 committees a report—
					(1)concerning the
			 progress of the General Assembly to modernize human resource practices,
			 consistent with the March 2005 report of the Secretary General entitled
			 In larger freedom: towards development, security and human rights for
			 all; and
					(2)containing the
			 information described in subsection (b).
					(b)ContentsThe
			 report shall include—
					(1)a
			 comprehensive evaluation of human resources reforms at the United Nations,
			 including an evaluation of—
						(A)tenure;
						(B)performance
			 reviews;
						(C)the promotion
			 system;
						(D)a merit-based
			 hiring system and enhanced regulations concerning termination of employment of
			 employees; and
						(E)the implementation
			 of a code of conduct and ethics training;
						(2)the implementation
			 of a system of procedures for filing complaints and protective measures for
			 work-place harassment, including sexual harassment;
					(3)policy
			 recommendations relating to the establishment of a rotation requirement for
			 nonadministrative positions;
					(4)policy
			 recommendations relating to the establishment of a prohibition preventing
			 personnel and officials assigned to the mission of a Member State to the United
			 Nations from transferring to a position within the United Nations Secretariat
			 that is compensated at the P–5 level and above;
					(5)policy
			 recommendations relating to a reduction in travel allowances and attendant
			 oversight with respect to accommodations and airline flights; and
					(6)an
			 evaluation of the recommendations of the Secretary General relating to greater
			 flexibility for the Secretary General in staffing decisions to accommodate
			 changing priorities.
					309.Limitations on
			 United States Contributions to UNRWAThe Secretary of State may not contribute
			 annually to the United Nations Relief and Works Agency for Palestine Refugees
			 in the Near East (UNRWA) in an amount—
				(1)greater than the
			 highest annual contribution to UNRWA made by a member country of the League of
			 Arab States;
				(2)that, as a
			 proportion of the total UNRWA budget, exceeds the proportion of the total
			 budget for the United Nations High Commissioner for Refugees (UNHCR) paid by
			 the United States; or
				(3)that exceeds 22
			 percent of the total budget of UNRWA.
				310.United Nations
			 treaty bodiesThe United
			 States shall withhold from United States contributions to the regular assessed
			 budget of the United Nations for a biennial period amounts that are
			 proportional to the percentage of such budget that are expended with respect to
			 a United Nations human rights treaty monitoring body or committee that was
			 established by—
				(1)a
			 convention (without any protocols) or an international covenant (without any
			 protocols) to which the United States is not party; or
				(2)a
			 convention, with a subsequent protocol, if the United States is a party to
			 neither.
				311.Equality at the
			 United Nations
				(a)Department of
			 State Review and Report
					(1)In
			 generalTo avoid duplicative efforts and funding with respect to
			 Palestinian interests and to ensure balance in the approach to
			 Israeli-Palestinian issues, the Secretary shall, not later than 180 days after
			 the date of the enactment of this Act—
						(A)complete an audit
			 of the functions of the entities listed in paragraph (2); and
						(B)submit to the
			 appropriate congressional committees a report containing audit findings and
			 conclusions, and recommendations for the elimination of such duplicative
			 entities and efforts.
						(2)EntitiesThe
			 entities referred to in paragraph (1) are the following:
						(A)The United Nations
			 Division for Palestinian Rights.
						(B)The Committee on
			 the Exercise of the Inalienable Rights of the Palestinian People.
						(C)The United Nations
			 Special Coordinator for the Middle East Peace Process and Personal
			 Representative to the Palestine Liberation Organization and the Palestinian
			 Authority.
						(D)The NGO Network on
			 the Question of Palestine.
						(E)The Special
			 Committee to Investigate Israeli Practices Affecting the Human Rights of the
			 Palestinian People and Other Arabs of the Occupied Territories.
						(F)Any other entity
			 the Secretary determines results in duplicative efforts or funding or fails to
			 ensure balance in the approach to Israeli-Palestinian issues.
						(b)Implementation
			 by Permanent Representative
					(1)In
			 generalThe President shall direct the United States Permanent
			 Representative to the United Nations to use the voice, vote, and influence of
			 the United States at the United Nations to seek the implementation of the
			 recommendations contained in the report required under subsection
			 (b)(1).
					(2)Withholding of
			 fundsUntil such recommendations have been implemented, the
			 United States shall withhold from United States contributions to the regular
			 assessed budget of the United Nations for a biennial period amounts that are
			 proportional to the percentage of such budget that are expended for such
			 entities.
					(c)GAO
			 AuditThe Comptroller General of the United States of the
			 Government Accountability Office shall conduct an audit of—
					(1)the status of the
			 implementation of the recommendations contained in the report required under
			 subsection (b)(1); and
					(2)United States
			 actions and achievements under subsection (c).
					312.Anti-semitism
			 and the United NationsThe
			 President shall direct the United States permanent representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to make every effort to—
				(1)ensure the
			 issuance and implementation of a directive by the Secretary General or the
			 Secretariat, as appropriate, that—
					(A)requires all
			 employees of the United Nations and its specialized agencies to officially and
			 publicly condemn anti-Semitic statements made at any session of the United
			 Nations or its specialized agencies, or at any other session sponsored by the
			 United Nations;
					(B)requires employees
			 of the United Nations and its specialized agencies, programs, and funds to be
			 subject to punitive action, including immediate dismissal, for making
			 anti-Semitic statements or references;
					(C)proposes specific
			 recommendations to the General Assembly for the establishment of mechanisms to
			 hold accountable employees and officials of the United Nations and its
			 specialized agencies, programs, and funds, or Member States, that make such
			 anti-Semitic statements or references in any forum of the United Nations or of
			 its specialized agencies;
					(D)continues to
			 develop and implements education awareness programs about the Holocaust and
			 anti-Semitism throughout the world, as part of an effort to combat intolerance
			 and hatred; and
					(E)requires the
			 Office of the United Nations High Commissioner for Human Rights (OHCHR) to
			 develop programming and other measures that address anti-Semitism;
					(2)secure the
			 adoption of a resolution by the General Assembly that establishes the
			 mechanisms described in paragraph (1)(C); and
				(3)continue working
			 toward further reduction of anti-Semitic language and anti-Israel resolutions
			 in the United Nations and its specialized agencies, programs, and funds.
				313.Regional group
			 inclusion of IsraelThe
			 President shall direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to expand the Western European and Others Group (WEOG) in the
			 United Nations to include Israel as a permanent member with full rights and
			 privileges.
			IVUnited Nations
			 Human Rights Council
			401.FindingsThe Congress makes the following
			 findings:
				(1)The United Nations
			 Human Rights Council, established in 2006 to replace the problematic UN Human
			 Rights Commission, has failed to meaningfully promote the protection of
			 internationally recognized human rights during its first year of
			 operation.
				(2)The UN Human
			 Rights Council suffers from significant structural flaws, such as the fact that
			 it draws its members from the General Assembly without any substantive
			 membership criteria, with the perverse result that a number of the world’s
			 worst human rights abusers are members of the council.
				(3)The structure and
			 composition of the UN Human Rights Council has made it subject to gross
			 political manipulation, with the result that, during its first year of
			 operation, the Council passed 9 resolutions censuring the democratic state of
			 Israel, while failing to condemn any severe, ongoing human rights abuses, such
			 as in Sudan, North Korea, China, Cuba, Zimbabwe, Belarus, or elsewhere.
				402.Human Rights
			 Council membership and funding
				(a)In
			 generalFor each and every fiscal year subsequent to the
			 effective date of this Act, until the Secretary of State submits to Congress a
			 certification that the requirements described in subsection (b) have been
			 satisfied—
					(1)the Secretary of
			 State shall withhold from a United States contribution each fiscal year to a
			 regularly assessed biennial budget of the United Nations an amount that is
			 equal to the percentage of such contribution that the Secretary determines
			 would be allocated by the United Nations to support the United Nations Human
			 Rights Council;
					(2)the Secretary of
			 State shall not make a voluntary contribution to the United Nations Human
			 Rights Council; and
					(3)the United States
			 shall not run for a seat on the United Nations Human Rights Council.
					(b)CertificationThe
			 annual certification referred to in subsection (a) is a certification made by
			 the Secretary to Congress that the United Nations Human Rights Council does not
			 include a Member State—
					(1)subject to
			 sanctions by the Security Council;
					(2)under a Security
			 Council-mandated investigation for human rights abuses;
					(3)subject, within the
			 prior 5 years, to a country-specific resolution passed under Agenda Item 9 by
			 the former UN Human Rights Commission;
					(4)which the
			 Secretary of State has determined, for purposes of section 6(j) of the Export
			 Administration Act of 1979 (as continued in effect pursuant to the
			 International Emergency Economic Powers Act), section 40 of the Arms Export
			 Control Act, section 620A of the Foreign Assistance Act of 1961, or other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism; or
					(5)which the
			 President has designated as a country of particular concern for religious
			 freedom under section 402(b) of the International Religious Freedom Act of
			 1998.
					VInternational
			 Atomic Energy Agency
			501.International
			 Atomic Energy Agency
				(a)Enforcement and
			 Compliance
					(1)Office of
			 compliance
						(A)EstablishmentThe
			 President shall direct the United States Permanent Representative to
			 International Atomic Energy Agency (IAEA) to use the voice, vote, and influence
			 of the United States at the IAEA to establish an Office of Compliance in the
			 Secretariat of the IAEA.
						(B)OperationThe
			 Office of Compliance shall—
							(i)function as an
			 independent body composed of technical experts who shall work in consultation
			 with IAEA inspectors to assess compliance by IAEA Member States and provide
			 recommendations to the IAEA Board of Governors concerning penalties to be
			 imposed on IAEA Member States that fail to fulfill their obligations under IAEA
			 Board resolutions;
							(ii)base its
			 assessments and recommendations on IAEA inspection reports; and
							(iii)shall take into
			 consideration information provided by IAEA Board Members that are 1 of the 5
			 nuclear weapons states as recognized by the Treaty on the Non-Proliferation of
			 Nuclear Weapons (21 UST 483) (commonly referred to as the Nuclear
			 Nonproliferation Treaty or the NPT).
							(C)StaffingThe
			 Office of Compliance shall be staffed from existing personnel in the Department
			 of Safeguards of the IAEA or the Department of Nuclear Safety and Security of
			 the IAEA.
						(2)Committee on
			 safeguards and verificationThe President shall direct the United
			 States Permanent Representative to the IAEA to use the voice, vote, and
			 influence of the United States at the IAEA to ensure that the Committee on
			 Safeguards and Verification established in 2005 shall develop and seek to put
			 into force a workplan of concrete measures that will—
						(A)improve the
			 ability of the IAEA to monitor and enforce compliance by Member States of the
			 IAEA with the Nuclear Nonproliferation Treaty and the Statute of the
			 International Atomic Energy Agency; and
						(B)enhance the
			 ability of the IAEA, beyond the verification mechanisms and authorities
			 contained in the Additional Protocol to the Safeguards Agreements between the
			 IAEA and Member States of the IAEA, to detect with a high degree of confidence
			 undeclared nuclear activities by a Member State.
						(3)Penalties with
			 respect to the IAEA
						(A)In
			 generalThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to ensure that a Member State of the IAEA that is under
			 investigation for a breach of or noncompliance with its IAEA obligations or the
			 purposes and principles of the Charter of the United Nations has its privileges
			 suspended, including—
							(i)limiting its
			 ability to vote on its case;
							(ii)being prevented
			 from receiving any technical assistance; and
							(iii)being prevented
			 from hosting meetings.
							(B)Termination of
			 penaltiesThe penalties specified under subparagraph (A) shall be
			 terminated when such investigation is concluded and such Member State is no
			 longer in such breach or noncompliance.
						(4)Penalties with
			 respect to the nuclear nonproliferation treatyThe President
			 shall direct the United States Permanent Representative to the IAEA to use the
			 voice, vote, and influence of the United States at the IAEA to ensure that a
			 Member State of the IAEA that is found to be in breach of, in noncompliance
			 with, or has withdrawn from the Nuclear Nonproliferation Treaty shall return to
			 the IAEA all nuclear materials and technology received from the IAEA, any
			 Member State of the IAEA, or any Member State of the Nuclear Nonproliferation
			 Treaty.
					(b)United States
			 Contributions
					(1)Voluntary
			 contributionsVoluntary contributions of the United States to the
			 IAEA should primarily be used to fund activities relating to Nuclear Safety and
			 Security or activities relating to Nuclear Verification.
					(2)Limitation on
			 use of fundsThe President shall direct the United States
			 Permanent Representative to the IAEA to use the voice, vote, and influence of
			 the United States at the IAEA to—
						(A)ensure that funds
			 for safeguards inspections are prioritized for countries that have newly
			 established nuclear programs or are initiating nuclear programs; and
						(B)block the
			 allocation of funds for any other IAEA development, environmental, or nuclear
			 science assistance or activity to a country—
							(i)the
			 government of which the Secretary of State has determined, for purposes of
			 section 6(j) of the Export Administration Act of 1979, section 620A of the
			 Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or
			 other provision of law, is a government that has repeatedly provided support
			 for acts of international terrorism and the government of which the Secretary
			 has determined has not dismantled and surrendered its weapons of mass
			 destruction programs under international verification;
							(ii)that
			 is under investigation for a breach of or noncompliance with its IAEA
			 obligations or the purposes and principles of the Charter of the United
			 Nations; or
							(iii)that is in
			 violation of its IAEA obligations or the purposes and principles of the Charter
			 of the United Nations.
							(3)Detail of
			 expendituresThe President shall direct the United States
			 Permanent Representative to the IAEA to use the voice, vote, and influence of
			 the United States at the IAEA to secure, as part of the regular budget
			 presentation of the IAEA to Member States of the IAEA, a detailed breakdown by
			 country of expenditures of the IAEA for safeguards inspections and nuclear
			 security activities.
					(c)Membership
					(1)In
			 generalThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to block the membership on the Board of Governors of the
			 IAEA for a Member State of the IAEA that has not signed and ratified the
			 Additional Protocol and—
						(A)is under
			 investigation for a breach of or noncompliance with its IAEA obligations or the
			 purposes and principles of the Charter of the United Nations; or
						(B)that is in
			 violation of its IAEA obligations or the purposes and principles of the Charter
			 of the United Nations.
						(2)CriteriaThe
			 United States Permanent Representative to the IAEA shall make every effort to
			 modify the criteria for Board membership to reflect the principles described in
			 paragraph (1).
					(d)Small Quantities
			 ProtocolThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to make every effort to ensure that the IAEA changes the
			 policy regarding the Small Quantities Protocol in order to—
					(1)rescind and
			 eliminate the Small Quantities Protocol;
					(2)require that any
			 IAEA Member State that has previously signed a Small Quantities Protocol to
			 sign, ratify, and implement the Additional Protocol, provide immediate access
			 for IAEA inspectors to its nuclear-related facilities, and agree to the
			 strongest inspections regime of its nuclear efforts; and
					(3)require that any
			 IAEA Member State that does not comply with paragraph (2) to be ineligible to
			 receive nuclear material, technology, equipment, or assistance from any IAEA
			 Member State and subject to the penalties described in subsection
			 (a)(3).
					(e)Nuclear Program
			 of Iran
					(1)United states
			 actionThe President shall direct the United States Permanent
			 Representative to the IAEA to use the voice, vote, and influence of the United
			 States at the IAEA to make every effort to ensure the adoption of a resolution
			 by the IAEA Board of Governors that, in addition to the restrictions already
			 imposed, makes Iran ineligible to receive any nuclear material, technology,
			 equipment, or assistance from any IAEA Member State and ineligible for any IAEA
			 assistance not related to safeguards inspections or nuclear security until the
			 IAEA Board of Governors determines that Iran—
						(A)is providing full
			 access to IAEA inspectors to its nuclear-related facilities;
						(B)has fully
			 implemented and is in compliance with the Additional Protocol; and
						(C)has permanently
			 ceased and dismantled all activities and programs related to nuclear-enrichment
			 and reprocessing.
						(2)PenaltiesIf
			 an IAEA Member State is determined to have violated the prohibition on
			 assistance to Iran described in paragraph (1) before the IAEA Board of
			 Governors determines that Iran has satisfied the conditions described in
			 subparagraphs (A) through (C) of such paragraph, such Member State shall be
			 subject to the penalties described in subsection (a)(3), shall be ineligible to
			 receive nuclear material, technology, equipment, or assistance from any IAEA
			 Member State, and shall be ineligible to receive any IAEA assistance not
			 related to safeguards inspections or nuclear security until such time as the
			 IAEA Board of Governors makes such determination with respect to Iran.
					(f)ReportNot
			 later than 6 months after the date of the enactment of this Act and annually
			 for 2 years thereafter, the President shall submit to the appropriate
			 congressional committees a report on the implementation of this section.
				502.Sense of
			 Congress regarding the Nuclear Security Action Plan of the IAEAIt is the sense of Congress that the
			 national security interests of the United States are enhanced by the Nuclear
			 Security Action Plan of the IAEA and the Board of Governors should recommend,
			 and the General Conference should adopt, a resolution incorporating the Nuclear
			 Security Action Plan into the regular budget of the IAEA.
			VIPeacekeeping
			601.Reform of
			 United Nations peacekeeping operationsIt is the sense of Congress that—
				(1)although United
			 Nations peacekeeping operations have contributed greatly toward the promotion
			 of peace and stability for nearly 6 decades and the majority of peacekeeping
			 personnel who have served under the United Nations flag have done so with honor
			 and courage, the record of United Nations peacekeeping has been severely
			 tarnished by operational failures and unconscionable acts of misconduct;
				(2)in response to
			 such failures, in 2000 and 2005, respectively, the Secretary General charged
			 the high-level Panel on United Nations Peace Operations, led by former Foreign
			 Minister of Algeria Lakhdar Brahimi, and his Special Advisor on the Prevention
			 of Sexual Exploitation and Abuse, His Royal Highness Prince Zeid Ra’ad Zeid
			 Al-Hussein of Jordan, to provide honest assessments of the United Nations’
			 shortcomings and make recommendations that would help restore the confidence of
			 the international community in United Nations peacekeeping operations;
				(3)despite the fact
			 that the United Nations has had nearly 7 years to implement the reforms
			 contained in the Brahimi Report and more than 2 years to implement the reforms
			 in the Zeid Report, and the fact that both the former Secretary-General Kofi
			 Annan and the Special Committee on Peacekeeping Operations repeatedly have
			 expressed their commitment to implementing fundamental, systematic
			 changes as a matter of urgency, a number of critical reforms continue
			 to be blocked or delayed by Members States who arguably benefit from
			 maintenance of the status quo; and
				(4)if the reputation
			 of and confidence in United Nations peacekeeping operations is to be restored,
			 fundamental and far-reaching reforms, particularly in the areas of planning,
			 management, training, conduct, and discipline, must be implemented without
			 further delay.
				602.Policy relating
			 to reform of United Nations peacekeeping operationsIt shall be the policy of the United States
			 to pursue reform of United Nations peacekeeping operations in the following
			 areas:
				(1)Planning and
			 management
					(A)Global
			 auditAs the size, cost, and number of United Nations
			 peacekeeping operations have increased substantially over the past decade, an
			 independent audit of each such operation, with a view toward
			 right-sizing operations and ensuring that such operations are
			 cost effective, should be conducted and its findings reported to the Security
			 Council.
					(B)Review of
			 mandates and closing operationsIn conjunction with the audit
			 described in subparagraph (A), the United Nations Department of Peacekeeping
			 Operations should conduct a comprehensive review of all United Nations
			 peacekeeping operation mandates, with a view toward identifying objectives that
			 are practical and achievable, and report its findings to the Security Council.
			 In particular, the review should consider the following:
						(i)Except in
			 extraordinary cases, including genocide, the United Nations Department of
			 Peacekeeping Operations should not be tasked with activities that are
			 impractical or unachievable without the cooperation of the Member State(s)
			 hosting a United Nations peacekeeping operation, or which amount to de-facto
			 Trusteeship outside of the procedures established for such under Chapter XII of
			 the UN Charter, thereby creating unrealistic expectations and obfuscating the
			 primary responsibility of the Member States themselves in creating and
			 maintaining conditions for peace.
						(ii)Long-standing
			 operations that are static and cannot fulfill their mandate should be downsized
			 or closed.
						(iii)Where there is
			 legitimate concern that the withdrawal from a country of an otherwise static
			 United Nations peacekeeping operation would result in the resumption of major
			 conflict, a burden-sharing arrangement that reduces the level of assessed
			 contributions, similar to that currently supporting the United Nations
			 Peacekeeping Force in Cyprus, should be explored and instituted.
						(C)LeadershipAs
			 peacekeeping operations become larger and increasingly complex, the Secretariat
			 should adopt a minimum standard of qualifications for senior leaders and
			 managers, with particular emphasis on specific skills and experience, and
			 current senior leaders and managers who do not meet those standards should be
			 removed.
					(D)Pre-deployment
			 trainingPre-deployment training on interpretation of the mandate
			 of the operation, specifically in the areas of use of force, civilian
			 protection and field conditions, the Code of Conduct, HIV/AIDS, and human
			 rights should be mandatory, and all personnel, regardless of category or rank,
			 should be required to sign an oath that each has received and understands such
			 training as a condition of participation in the operation.
					(E)Gratis military
			 personnelThe General Assembly should seek to strengthen the
			 capacity the United Nations Department of Peacekeeping Operations and ease the
			 extraordinary burden currently placed upon the limited number of headquarters
			 staff by lifting restrictions on the utilization of gratis military personnel
			 by the Department so that the Department may accept secondments from Member
			 States of military personnel with expertise in mission planning, logistics, and
			 other operational specialties.
					(2)Conduct and
			 discipline
					(A)Adoption of a
			 uniform code of conductA single, uniform Code of Conduct that
			 has the status of a binding rule and applies equally to all personnel serving
			 in United Nations peacekeeping operations, regardless of category or rank,
			 including military personnel, should be adopted and incorporated into legal
			 documents governing participation in such an operation, including all contracts
			 and Memorandums of Understanding, promulgated and effectively enforced.
					(B)Understanding the
			 code of conductAll personnel, regardless of category or rank,
			 should receive training on the Code of Conduct prior to deployment with a
			 peacekeeping operation, in addition to periodic follow-on training. In
			 particular—
						(i)all
			 personnel, regardless of category or rank, should be provided with a personal
			 copy of the Code of Conduct that has been translated into the national language
			 of such personnel, regardless of whether such language is an official language
			 of the United Nations;
						(ii)all
			 personnel, regardless of category or rank, should sign an oath that each has
			 received a copy of the Code of Conduct, that each pledges to abide by the Code
			 of Conduct, and that each understands the consequences of violating the Code of
			 Conduct, including immediate termination of participation in and permanent
			 exclusion from all current and future peacekeeping operations , as well as the
			 assumption of personal liability for victims compensation, as a condition of
			 appointment to any such operation; and
						(iii)peacekeeping
			 operations should conduct educational outreach programs to reach local
			 communities where peacekeeping personnel of such operations are based,
			 including explaining prohibited acts on the part of United Nations peacekeeping
			 personnel and identifying the individual to whom the local population may
			 direct complaints or file allegations of exploitation, abuse, or other acts of
			 misconduct.
						(C)Monitoring
			 mechanismsDedicated monitoring mechanisms, such as the Personnel
			 Conduct Units already deployed to support United Nations peacekeeping
			 operations in Haiti, Liberia, Burundi, and the Democratic Republic of Congo,
			 should be present in each operation to monitor compliance with the Code of
			 Conduct, and—
						(i)should report
			 simultaneously to the Head of Mission, the United Nations Department of
			 Peacekeeping Operations, and the Associate Director of OIOS for Peacekeeping
			 Operations (established under section 1114(b)(9)); and
						(ii)should be tasked
			 with designing and implementing mission-specific measures to prevent
			 misconduct, conduct follow-on training for personnel, coordinate community
			 outreach programs, and assist in investigations, as OIOS determines necessary
			 and appropriate.
						(D)InvestigationsA
			 permanent, professional, and independent investigative body should be
			 established and introduced into United Nations peacekeeping operations. In
			 particular—
						(i)the
			 investigative body should include professionals with experience in
			 investigating sex crimes, as well as experts who can provide guidance on
			 standards of proof and evidentiary requirements necessary for any subsequent
			 legal action;
						(ii)provisions should
			 be included in all Memorandums of Understanding, including a Model Memorandum
			 of Understanding, that obligate Member States that contribute troops to a
			 peacekeeping operation to designate a military prosecutor who will participate
			 in any investigation into credible allegations of misconduct brought against an
			 individual of such Member State, so that evidence is collected and preserved in
			 a manner consistent with the military law of such Member State;
						(iii)the
			 investigative body should be regionally based to ensure rapid deployment and
			 should be equipped with modern forensics equipment for the purpose of
			 positively identifying perpetrators and, where necessary, for determining
			 paternity; and
						(iv)the
			 investigative body should report directly to the Associate Director of OIOS for
			 Peacekeeping Operations, while providing copies of any reports to the
			 Department of Peacekeeping Operations, the Head of Mission, and the Member
			 State concerned.
						(E)Follow-upA
			 dedicated unit, similar to the Personnel Conduct Units, staffed and funded
			 through existing resources, should be established within the headquarters of
			 the United Nations Department of Peacekeeping Operations and tasked
			 with—
						(i)promulgating
			 measures to prevent misconduct;
						(ii)receiving reports
			 by field personnel and coordinating the Department’s response to allegations of
			 misconduct; and
						(iii)gathering
			 follow-up information on completed investigations, particularly by focusing on
			 disciplinary actions against the individual concerned taken by the United
			 Nations or by the Member State that is contributing troops to which such
			 individual belongs, and sharing such information with the Security Council, the
			 Head of Mission, and the community hosting the peacekeeping operation.
						(F)Financial
			 liability and victims assistanceAlthough peacekeeping operations
			 should provide immediate medical assistance to victims of sexual abuse or
			 exploitation, the responsibility for providing longer-term treatment, care, or
			 restitution lies solely with the individual found guilty of the misconduct. In
			 particular, the following reforms should be implemented:
						(i)The
			 United Nations should not assume responsibility for providing long-term
			 treatment or compensation by creating a Victims Trust Fund, or
			 any other such similar fund, financed through assessed contributions to United
			 Nations peacekeeping operations, thereby shielding individuals from personal
			 liability and reinforcing an atmosphere of impunity.
						(ii)If
			 an individual responsible for misconduct has been repatriated, reassigned,
			 redeployed, or is otherwise unable to provide assistance, responsibility for
			 providing assistance to a victim should be assigned to the Member State that
			 contributed the contingent to which such individual belonged or to the manager
			 concerned.
						(iii)In
			 the case of misconduct by a member of a military contingent, appropriate funds
			 shall be withheld from the troop contributing country concerned.
						(iv)In
			 the case of misconduct by a civilian employee or contractor of the United
			 Nations, appropriate wages shall be garnished from such individual or fines
			 shall be imposed against such individual, consistent with existing United
			 Nations Staff Rules, and retirement funds shall not be shielded from
			 liability.
						(G)Managers and
			 commandersThe manner in which managers and commanders handle
			 cases of misconduct by those serving under them should be included in their
			 individual performance evaluations, so that managers and commanders who take
			 decisive action to deter and address misconduct are rewarded, while those who
			 create a permissive environment or impede investigations are penalized or
			 relieved of duty, as appropriate.
					(H)Data
			 baseA centralized data base, including personnel photos and
			 fingerprints, should be created and maintained within the United Nations
			 Department of Peacekeeping Operations without further delay to track cases of
			 misconduct, including the outcome of investigations and subsequent
			 prosecutions, to ensure that personnel who have engaged in misconduct or other
			 criminal activities, regardless of category or rank, are permanently barred
			 from participation in future peacekeeping operations.
					(I)Cooperation of
			 member statesIf a Member State routinely refuses to cooperate
			 with the directives contained herein or acts to shield its nationals from
			 personal liability, that Member State should be barred from contributing troops
			 or personnel to future peacekeeping operations.
					(J)WelfarePeacekeeping
			 operations should continue to seek to maintain a minimum standard of welfare
			 for mission personnel to ameliorate conditions of service, while adjustments
			 are made to the discretionary welfare payments currently provided to Member
			 States that contribute troops to offset the cost of operation-provided
			 recreational facilities, as necessary and appropriate.
					603.Certification
				(a)New or Expanded
			 Peacekeeping Operations Contingent Upon Presidential Certification of
			 Peacekeeping Operations Reforms
					(1)No new or
			 expanded peacekeeping operations
						(A)CertificationExcept
			 as provided in subparagraph (B), until the Secretary of State certifies that
			 the requirements described in paragraph (2) have been satisfied, the President
			 shall direct the United States Permanent Representative to the United Nations
			 to use the voice, vote, and influence of the United States at the United
			 Nations to oppose the creation of new, or expansion of existing, United Nations
			 peacekeeping operations.
						(B)Exception and
			 notificationThe requirements described under paragraph (2) may
			 be waived with respect to a particular peacekeeping operation if the President
			 determines that failure to deploy new or additional peacekeepers in such
			 situation will create a significant possibility of the widespread loss of human
			 life, genocide, or the endangerment of a vital national security interest of
			 the United States. If the President makes such a determination, the President
			 shall, not later than 15 days before the exercise of such waiver, notify the
			 appropriate congressional committees of such determination and resulting
			 waiver.
						(2)Certification of
			 peacekeeping operations reformsThe certification referred to in
			 paragraph (1) is a certification made by the Secretary to the appropriate
			 congressional committees that the following reforms, or an equivalent set of
			 reforms, related to peacekeeping operations have been adopted by the United
			 Nations Department of Peacekeeping Operations or the General Assembly, as
			 appropriate:
						(A)A single, uniform
			 Code of Conduct that has the status of a binding rule and applies equally to
			 all personnel serving in United Nations peacekeeping operations, regardless of
			 category or rank, has been adopted by the General Assembly and duly
			 incorporated into all contracts and a Model Memorandum of Understanding, and
			 mechanisms have been established for training such personnel concerning the
			 requirements of the Code and enforcement of the Code.
						(B)All personnel,
			 regardless of category or rank, serving in a peacekeeping operation have been
			 trained concerning the requirements of the Code of Conduct and each has been
			 given a personal copy of the Code, translated into the national language of
			 such personnel.
						(C)All personnel,
			 regardless of category or rank, are required to sign an oath that each has
			 received a copy of the Code of Conduct, that each pledges to abide by the Code,
			 and that each understands the consequences of violating the Code, including
			 immediate termination of participation in and permanent exclusion from all
			 current and future peacekeeping operations, as well as the assumption of
			 personal liability for victims compensation as a condition of the appointment
			 to such operation.
						(D)All peacekeeping
			 operations have designed and implemented educational outreach programs to reach
			 local communities where peacekeeping personnel of such operations are based to
			 explain prohibited acts on the part of United Nations peacekeeping personnel
			 and to identify the individual to whom the local population may direct
			 complaints or file allegations of exploitation, abuse, or other acts of
			 misconduct.
						(E)The creation of a
			 centralized data base, including personnel photos and fingerprints, has been
			 completed and is being maintained in the United Nations Department of
			 Peacekeeping Operations that tracks cases of misconduct, including the outcomes
			 of investigations and subsequent prosecutions, to ensure that personnel,
			 regardless of category or rank, who have engaged in misconduct or other
			 criminal activities are permanently barred from participation in future
			 peacekeeping operations.
						(F)A Model Memorandum
			 of Understanding between the United Nations and each Member State that
			 contributes troops to a peacekeeping operation has been adopted by the United
			 Nations Department of Peacekeeping Operations that specifically obligates each
			 such Member State to—
							(i)uphold the uniform
			 Code of Conduct which shall apply equally to all personnel serving in United
			 Nations peacekeeping operations, regardless of category or rank;
							(ii)designate a
			 competent legal authority, preferably a prosecutor with expertise in the area
			 of sexual exploitation and abuse where appropriate, to participate in any
			 investigation into an allegation of misconduct brought against an individual of
			 such Member State;
							(iii)refer to its
			 competent national or military authority for possible prosecution, if
			 warranted, any investigation of a violation of the Code of Conduct or other
			 criminal activity by an individual of such Member State;
							(iv)report to the
			 Department of Peacekeeping Operations on the outcome of any such
			 investigation;
							(v)undertake to
			 conduct on-site court martial proceedings, where practical and appropriate,
			 relating to allegations of misconduct alleged against an individual of such
			 Member State; and
							(vi)assume
			 responsibility for the provision of appropriate assistance to a victim of
			 misconduct committed by an individual of such Member State.
							(G)A professional and
			 independent investigative and audit function has been established within the
			 United Nations Department of Peacekeeping Operations and the OIOS to monitor
			 United Nations peacekeeping operations.
						
